Earl Warren: Number 401, United States for the use of H.W. Moseley and Moseley Plumbing and Heating Company, petitioners, versus Electronic and Missile Facilities, Incorporated. Mr. Grant.
George C. Grant: Mr. Chief Justice, may it please the Court. This Court granted certiorari to review a decision of the Fifth Circuit Court of Appeals which had reversed a decision of the District Court for the Middle District of Georgia. The suit was brought by Moseley or United States for the use of Moseley against Electronic and Missile Facilities, a defendant who had performed a contract at one of Robins Air Force Base and Turner Air Force Base in Georgia for the construction of Nike Hercules facilities, anti-missile missile, as I understand the construction was to afford the site for the launching of that type of missile. Suit was brought by Moseley to -- who was a subcontractor of the prime contractor to recover balances due to him and unpaid for his construction work. Moseley had entered into a subcontract with the prime contractor. We point out in the brief that the subcontract was 13 pages of fine print. In the record it takes about 40 pages or so to print that. It's a printed form except for pa -- a piece of one page which described the work to be done and some slight changes on another page and writing in their mouths, otherwise it's a printed, small print form.
Arthur J. Goldberg: [Inaudible]
George C. Grant: This is a photo stat of the contract if Your Honor please.
Arthur J. Goldberg: [Inaudible]
George C. Grant: I'll be glad to test to the collect, if I may. At the time the suit was brought in the middle -- in the District Court in Macon, Georgia, it was alleged that the defendant prime contractor had begun purported arbitration proceedings in the City of New York in connection with the balance due to Mr. Moseley. Our petition was brought in -- our complaint brought in six counts, two of them seeking to recover directly on the contract, the next -- and the two contracts, one at Robins, one at Turner Air Force Base. The next two counts seeking to rescind those contracts because of fraud of the prime contractor as detailed in the complaint, and seeking thereunder to recover on quantum meruit for the value of the work done, and the other two counts with respect to the two contracts saying, “Even if we're not entitled to recover on the letter of the contract, even if we can't show enough fraud to rescind it and recover in quantum meruit, we are nevertheless entitled to recover the value of the work that was done, less was been paid and any damage sustained by defendant.” It was alleged that the complainant could not possibly present his case before an Arbitration Board in the City of New York, some six or seven hundred miles from Macon, Georgia where the plaintiff lived, where his witnesses resided, where the Government records were available by which he could prove his case, and that he just simply could not properly present his case before an arbitration panel even if it could be properly presented if the evidence were there. The trial judge found that enforcement of a contract provision purporting to provide that any claim or dispute be settled by arbitration was contrary to the public policy of Miller Act, and refused to grant the motion of the defendant for a stay of the District Court suit while arbitration was undertaken in New York, and continued to enforce an injunction against him, proceeding with the arbitration in New York. Upon appeal by the defendant to the Fifth Circuit, the District Court was reversed in a two to one decision, two judges holding that the stay for arbitration should have been granted and Judge Reeves dissenting, agreeing with the trial judge that enforcement of an arbitration provision was in violation of the public policy of the Miller Act. With that factual background --
William J. Brennan, Jr.: [Inaudible]
George C. Grant: Yes.
William J. Brennan, Jr.: There's no plain here that this arbitration [Inaudible] were obtained [Inaudible]
George C. Grant: Not insofar as not permitting him to read it, if Your Honor please, but there is an allegation that the prime contractor conceived a scheme to defraud this subcontractor as well as all other subcontractors. That he entered into the prime -- the subcontract with the intention at that time of not performing the one obligation which he had --
William J. Brennan, Jr.: There's never been any decision [Inaudible]
George C. Grant: No, sir.
William J. Brennan, Jr.: The whole case is turned, is it not?
George C. Grant: The case has proceeded on the pleadings up this point.
William J. Brennan, Jr.: Well I see.
George C. Grant: There has been no trial --
William J. Brennan, Jr.: [Inaudible] Court that was found that was not enforced [Inaudible] contrary to the policy of the Miller Act.
George C. Grant: Yes, Your Honor.
William J. Brennan, Jr.: The Court of Appeals [Inaudible] disagreed with the District Court.
George C. Grant: That is correct, Your Honor.
William J. Brennan, Jr.: If the Court of Appeals would reverse, there still had to be a trial, is that it?
George C. Grant: Yes.
William J. Brennan, Jr.: Well suppose it's sustained, they were still at the trial, the allegations [Inaudible]
George C. Grant: Well if -- if the Circuit Court of Appeals were being sustained, we would then have to go instead of trying it in the District Court in Macon, Georgia, we'd have to go to New York to arbitrate the issue before an arbitration panel in the Supreme Court of New York.
William J. Brennan, Jr.: [Inaudible] allegation of overreaching on the part of the prime contractor of all the subcontractors in your findings. That has never been decided.
George C. Grant: That -- that has not been decided.
William J. Brennan, Jr.: Well if the Court of Appeals sustained [Inaudible] will not that issue have to be tried out in the District Court?
George C. Grant: Not under the Court of Appeals decisions, if Your Honor please because the Court of Appeals decision says that we don't allege that the specific provision as to arbitration was inserted in it by fraud that that was obtained by fraud and that even you think it's true the allegation that the whole contract was a fraudulent scheme, that still the arbitration provision would be enforced. It is what the majority opinion says.
William J. Brennan, Jr.: [Inaudible]
George C. Grant: No sir, but I take it what it means is that we'd have to try that fraud question not before the District Court but up here before an arbitration panel to decide whether or not the whole contract was entered into by fraud. And --
Hugo L. Black: In New York?
George C. Grant: Yes sir and if they were entered into by fraud, it's my contention there is no contract, there is no arbitration provision because if the contract is void because of fraud then every provision in it including that for arbitration is void. And we shouldn't be up in New York deciding fraud question as to whether or not there is a contract because the only way we can get to New York if is -- there is a valid contract which contains a valid and forceful arbitration provision.
Byron R. White: [Inaudible]
George C. Grant: I didn't understand the question, Your Honor.
Byron R. White: Isn't it your point in question [Inaudible]
George C. Grant: My pro -- my primary point is that arbitration at all is contrary to terms of Miller Act.
Byron R. White: And geography hasn't anything to do with it?
George C. Grant: Well, the geography accentuates the extent to which our substantive rights would be destroyed by arbitrating rather the findings of the Court.
William O. Douglas: Well but you'd be making the same argument that this call for arbitration in Macon, wouldn't you?
George C. Grant: Yes, it just wouldn't be as clear the extent to which our rights would be taken away by arbitration. If we could do it in Macon, well the witness -- well we wouldn't have the additional burden of not being able to get the evidence to the Arbitration Board.
Potter Stewart: Would you be making the same argument if it were clear that you would voluntarily at arms length agreed to this arbitration provision and then changed your mind later?
George C. Grant: I would make the same argument, Your Honor, because I take the position that the insertion of that provision is exactly contrary to the spirit of the Miller Act. And I was going to proceed to that in a moment, to point out that my client did sign the contract and it does say that among all its other provisions which I have passed up there.
Hugo L. Black: I assume you are not inadvertently waving an argument to the effect that you are going to -- if you are forced to have an arbitration, you would rather have it in Georgia and if the -- if the statute was revered to arbitration, so provide you're not waving your right to have it tried in Georgia rather in New York, are you?
George C. Grant: I am not waving that. I don't think that applies, if Your Honor please. This contract provides not to be done --
Hugo L. Black: [Inaudible] several, but there are certain provisions in the Arbitration Act about where the arbitration shall be heard.
George C. Grant: Well, there's -- in this case no proceeding to compel arbitration but there's a pro -- a motion under Section 3 of the Arbitration Act to stay the suit while arbitration you carry --
Hugo L. Black: While you go to New York?
George C. Grant: Yes, sir.
Hugo L. Black: And that's what you would have to do if you obey the Court's order here, go to New York to arbitrate a claim that arose in Georgia while all other witnesses are in Georgia?
George C. Grant: Yes, sir.
Byron R. White: But it's one thing to say I suppose that you don't have to go to New York to arbitrate, and then another thing you say, you don't have to arbitrate at all, and if the policies of the Miller Act are against arbitration just --
George C. Grant: [Inaudible]
Byron R. White: That as I say is one thing but if the policy of the Miller Act only is a venue protection only, that's all, there's the location of the proceeding then you would still have to arbitrate, you might have to do it in Georgia?
George C. Grant: Well it's conceivable that that might be the result. I don't see how under the -- under the Arbitration Act if it apply, it provides that you stay the suit while you arbitrate them in accordance with the provisions of the contract as I understand.
Hugo L. Black: Your primary argument is that the Miller Act bars your -- them from forcing you to -- you're agreeing to arbitrate this claim anyway?
George C. Grant: Yes.
Hugo L. Black: That's your primary argument.
George C. Grant: That's my primary argument.
Hugo L. Black: I presume your basic argument is the only that you do not want to arbitrate there, you think the Miller Act prevention, you do not want to arbitrate anyway where the Act doesn't require -- the Arbitration Act doesn't require it. I asked you that because according to some of the courts who have passed on this matter, you cannot be compelled to go outside your state to arbitrate a claim of this [Inaudible]
George C. Grant: Well, we certainly take both positions, Your Honor. That we should not be compelled to arbitrate but on top of that, we shouldn't be compelled to leave State of Georgia. I was about to mention the --
Arthur J. Goldberg: [Inaudible]
George C. Grant: Yes sir.
Arthur J. Goldberg: [Inaudible]
George C. Grant: Yes sir.
Arthur J. Goldberg: [Inaudible]
George C. Grant: Yes sir.
Arthur J. Goldberg: [Inaudible]
George C. Grant: Well the only ones dealt with in this record are two in Georgia. One at, one at Robins Air Base, in fact their two sites, one on each side of the Air Base about 15 to 20 miles on each side, and two sites about 15 to 20 miles on each side of the Air Base at Albany, Georgia.
Arthur J. Goldberg: [Inaudible]
George C. Grant: Yes, sir. We have --
Arthur J. Goldberg: [Inaudible]
George C. Grant: I believe that the record does show that, Your Honor., that some did. Certainly, I would think a majority to keep in Georgia but some -- the record show it some keep them off the states.
Arthur J. Goldberg: [Inaudible]
George C. Grant: Yes, sir.
Arthur J. Goldberg: [Inaudible]
George C. Grant: Yes, sir.
Arthur J. Goldberg: [Inaudible]
George C. Grant: No, sir.
Arthur J. Goldberg: [Inaudible]
George C. Grant: The facts as we expect to development them, Your Honor asked me outside the record is that they were awarded the contract on a low bid. That then they sent what I will call a “pressure team” into Georgia to view people down, work them down into the lowest amount they could get a heating contract or plumbing contract to itself. Get the lowest price they can get from any one man and sign up with him that there had no bids prior to entering their own bid for the prime contract. But that they first entered a bid, were awarded the contract and then undertook -- get the lowest price they could as to each of the separate items.
Arthur J. Goldberg: [Inaudible]
George C. Grant: Well, I would have thought the customary procedure, Your Honor is to obtain bids from subcontract is on the basis of which to form your own bid in arriving at a price for which you do the work from the Government and then if you get the contract your serve has a contract also and knows it to begin with it. This would -- the shop observes at beginning the contract as my understanding by the way.
Arthur J. Goldberg: [Inaudible]
George C. Grant: In Macon, Georgia by reserve and then sent to New York, and they send it back sometime later as I understand it after renegotiating it. I believe those facts are not in the record and I'm talking entirely from my recollection, if I'm wrong I would apologize.
Arthur J. Goldberg: [Inaudible]
George C. Grant: That is -- that is my understanding, all I think there was some transmission back and forth that he signed it in -- when one of them came back and the -- maybe get him to reduce it's price on them, I'm not sure of that though. But I was about to say that this -- the Miller Act was adopted in 1935 as the successor of the Heard Act which was repealed by the adoption of the Miller Act. The Heard Act had required just one bond for the benefit of the Government to ensure performance of the contract and for the benefit of laborers and materialmen. And experience under that Act had developed that the laborers and materialmen had to wait a long time in many cases before being paid. And if they had to settle meritorious claims for less than was due them because they needed the money and that's pointed it out by one decision of this Court which I cite in the brief. And so the Miller Act came along and provided two bonds, one for the benefit of the Government itself to ensure that the contract would be performed, another bond for the benefit of laborers and materialmen to ensure that they would be paid, that there would a solvent surety in the event the contractor did not. And this Court has had occasion to point out that the purpose of the Miller Act was to facilitate the collection of money and then facilitate suit by the unpaid laborers and materialmen. In the case of McAvoy versus United States this Court pointed out, the Miller Act while they repeal the Heard Act, reinstated these basic provisions and was designed primarily to eliminate certain procedural limitations on its beneficiaries. There was no express purpose in the legislative history to restrict in anyway the courage of the Heard Act. The intent rather was to remove the procedural difficulties found to exist under the earlier measure and thereby make it easier for unpaid creditors to realize the benefit of the bonds. And this Court goes further to point out that under the Heard Act serious inconveniences and delays resulted to this claimant. They claimants often in need of immediate funds were compelled to settle meritorious claims for less than the full amount, that's quoting from this decision of this Court. The Miller Act was designed to meet these difficulties. So what did they do to meet it? There are two things to guard against in entering into a contract involving performance by another party. The first thing is the financial responsibility of the person you're contracting with. He may be unable financially to carry out his obligations. To avoid that Congress provided that this contract that must give a bond by a solvent surety. The other thing you have to worry about in dealing with somebody else is going to do certain performance is his innate honesty or his willingness to carry out the provisions of the contract that he enters into. And to guard against that the Miller Act inserted a provision and that is the provision giving the right to unpaid laborers and materialmen to sue but they didn't stop with the provisions that they shall have the right to sue. Congress went further and a put provisions in there that I don't know if any other act passed that a person unpaid who has furnished labor and material shall have the right to sue and to prosecute said action to final execution and judgment. Those words were deliberately inserted by Congress, we say, to give efficacy to the right to sue which they'd otherwise provided. We're dealing here with a subcontractor, a man who's furnishing the plumbing and heating work, a man who's a local plumber, who enters into a contract with these people to furnish the plumbing and heating work, but it should be more borne in mind in dealing with this Act that it applies not only to subcontractors that we are talking about here, but it applies to the lowliest laborer, a man who may be working for a dollar and a quarter an hour, doing some of the plumbing or who may be sweeping the floor for this general contractor, it applies just as well to him.
Hugo L. Black: Just precisely what did you say the man that contracted to do?
George C. Grant: What --
Hugo L. Black: What did you say your client had contracted to do?
George C. Grant: To do the plumbing and heating --
Hugo L. Black: What -- at what --
George C. Grant: At these two facilities, one, one at Robins Airbase and another one at China Airbase. The construction of really housing and buildings for the --
Hugo L. Black: Construction of a housing plant in Georgia?
George C. Grant: Yes, it's really to house equipment, more than anything else.
Hugo L. Black: Housing equipment in Georgia?
George C. Grant: Yes, sir.
Hugo L. Black: That was your contract?
George C. Grant: Yes, sir.
Hugo L. Black: Was there any part of it carried on in the interstate commerce?
George C. Grant: Not except to the extent that materials may have been received from -- shipped from out of state there.
Hugo L. Black: Well the statute, you have raised a question also about whether or not this was in commerce within the meaning of the Arbitration Act.
George C. Grant: Yes, Your Honor.
Hugo L. Black: That -- was that decided against you?
George C. Grant: It was decided in both places on -- in the trial court. That court said is not necessary to decide it --
Hugo L. Black: Not necessary --
George C. Grant: That it doesn't matter, that the Miller Act just make this idea of being able to arbitrate and the Arbitration Act doesn't apply. Now the Circuit Court decides --
Hugo L. Black: [Inaudible] in the Arbitration Act that defines in commerce is in some statute that matters which affect interstate commerce.
George C. Grant: No, sir. It doesn't have, as broad definition as does in the -- in a number of these other acts.
Hugo L. Black: That is the ground you're arguing on that contract?
George C. Grant: Yes.
Hugo L. Black: You're arguing that the arbitration -- that this is not subject to the Arbitration Act because you're purely local plumbing contractor was not in commerce between the states?
George C. Grant: I am arguing that, Mr. Justice --
Hugo L. Black: That was raised from the beginning?
George C. Grant: Yes, but I am arguing that even if we are in commerce that it doesn't --
Hugo L. Black: I understand that, but you're arguing both?
George C. Grant: Yes, sir.
Arthur J. Goldberg: [Inaudible]
George C. Grant: There is an addition to the contract providing that the certain Act would be observed as I recall it and I assume that they were, although there's another case which my brother in the opposition cite where the same -- where Your Honor has set to labor brought an injunction suit against them to --
Arthur J. Goldberg: [Inaudible]
George C. Grant: Because they weren't complying with it at the time --
Arthur J. Goldberg: [Inaudible]
George C. Grant: It's in your name, Your Honor. It's Goldberg versus Electronic Missile Facilities or [Inaudible] Construction Corporation that used to be known as --
Hugo L. Black: That was under the Court, Bacon-Davis Act, the contract --
George C. Grant: I think Fair Labor Standards Act what they were talking to violating is my recollection.
Hugo L. Black: Was that under the law which provides that whether a thing is local or interstate, a contractor making a contract to the United States must observe certain rules? Is that the law that's on there?
George C. Grant: I don't know if it's under that law, Your Honor. The cases that I'm referring to was merely as I understand an injunction against violating the Fair Labor Standards Act for failing to pay the minimum wages and overtime is a suit that we were put to that being cited in respondents' brief.
Potter Stewart: Suppose the federal government wouldn't have had any power to act in that area at this point in interstate commerce, wouldn't that be true?
George C. Grant: Well then that certainly had to be holding that company was engaged in it on that particular project which was not this one we're talking about. And I think there's a great distinction between the case there involved where they were building something to be added to some base that was already there. And this Court has clearly held when you building an addition to existing facilities already engaged in commerce that then that construction work comes within it but they haven't ever overruled so far as I know or modified the decision where it says, where as purely new -- brand new construction and not an addition to an existing facility that is not covered by the Fair Labor Standards Act.
Hugo L. Black: Well whatever that was, the Fair Laborer Standards Act sets up one thing for determining whether the thing is in commerce within the meaning of that Act --
George C. Grant: Yes, sir.
Hugo L. Black: And the Arbitration Act sets up another?
George C. Grant: That is correct, Your Honor. The Fair Labors Standards Act has long definition including communications and various other things whereas the Arbitrations Act defines commerce as herein defined, means commerce among the sale of states so far a nation or in any territory of the United States or in District of Columbia, or between one territory or another and so forth. It doesn't have all these other ramifications of affecting commerce --
Hugo L. Black: It doesn't have the ramifications to put an act, wanted to take advantage of the full sweep of the Freeport doctrine. That a -- it -- it's enough for Congress to take jurisdiction under the statute to say that it affects commerce.
George C. Grant: Yes, it did not incorporate that.
Hugo L. Black: It does not go that far, doesn't it?
George C. Grant: No, sir. And it provides it -- provision in a maritime transaction all contract evidencing transactions --
Hugo L. Black: But this is not a maritime transaction, is it?
George C. Grant: No, I've reading the language or contract evidencing of the transaction involving commerce is what the Act applies to, but in getting to the point of whether or not the man signed the contract with that provision in there and he did. I was pointing out that this Act applies not just to subcontractors who are plumbing and heating men but to day laborers, men who out there pushing a shovel for Electronic and Missile Facilities, all for the subcontractor and everybody else who's furnishing material. It applies to every single laborer and materialmen and if the Electronic and Missile Facilities can get up a planted subcontract form of that kind and require every subcontractor who deals with them to sign on that form, then by the same token they can require every laborer who is on their payroll to sign an agreement that any dispute we got or any claim for unpaid wages will be brought not as the Miller Act says, but up in New York, put to be arbitrated, every laborer can be required to sign that. It can require every subcontractor as a part of this planted thing they make him sign to get that kind of agreement from all the laborers who work for him and furnish it to the prime contractor that every claim of any laborer against the subcontractor it must be brought in New York. They can require that subcontractor to get a similar agreement from every person who furnishes material to that subcontractor, but they can go further, if it please the Court. The --
John M. Harlan II: The subcontractor [Inaudible]
George C. Grant: There's nothing in the record on that, Your Honor. I -- certainly it was not represented by me at that time. I understand that the he had some lawyer to phrase for him the writing that's on the last page setting out what he is to do. This really set out and I don't know if the evidence will show the lawyer saw this thing. It was to be added to but put in the words from these other things that it was not covered.
Arthur J. Goldberg: [Inaudible]
George C. Grant: The rate or the amounts were about $200,000 in each place, Your Honor. About $400,000 there are various extras and various other work that was done to bring the total up to sum about what Your Honor mentioned.
Arthur J. Goldberg: [Inaudible]
George C. Grant: We'll see it now -- I don't want you on a misapprehension. You didn't bring one -- I think in the work they were doing down in Georgia. It was somewhere off in Puerto Rico. It hasn't got anything to do with this case. I say it was different type of work. Here they are building a brand new missile facility, out there in the country where there's nothing before. It's 20 miles from the base. In the one way, Your Honor brought the suit, they were adding something to a base in Puerto Rico as I understand. They were adding something to a place already in existence.
Arthur J. Goldberg: Not this one?
George C. Grant: Not this one at all.
Arthur J. Goldberg: [Inaudible]
George C. Grant: Not my client. These folks I'm suing the Elec -- Electronic -- Yes, the prime contractor, Electronic and Missile Facilities, they do business all around. We allege in this complaint that they are nothing but brokers, that they don't have any of workmen themselves. They get a job and they palm it out in subcontract every single item of it and require every subcontractor to whom they have served it to sign one of these forms. And I say it if they can --
Hugo L. Black: You mean that you have alleged in this charge you make that they do not have any people to do this at work that they contract to do?
George C. Grant: Yes, I, I allege that they -- there is a time they got the contract and entered into the contract with Mr. Mosley, that they had no intention of performing the proper function of a general contract of supervising and coordinating the work of the various subcontractors. But if they subcontracted every single item of the work and that they went so far is to lay -- and sweeping out a building to prorate the cost of doing that between all of the subcontractors on the job. It ostensibly but that in fact they charged the total cost of sweeping out a building to every single one to subcontractors. We allege that, we allege that it's a fraudulent scheme from beginning to end to obtain work and materials without paying for it or if they had to pay anything to browbeat the people who worked for them down to taking less than they had earned in order to avoid going off to New York and arbitrate. And that one of the means by which they intended to carry this scheme into effect was this arbitration provision that's in here.
Hugo L. Black: And what does the Court of Appeals do with that?
George C. Grant: The Court of Appeals say we haven't alleged how we going to be hurt.
Hugo L. Black: But in the [Inaudible]
George C. Grant: How are we going to be hurt by arbitration in New York instead of trying in the District Court in Macon, Georgia although, it's decided on the pleadings and we make the allegations in the pleading of this fraudulent schemes and we make the allegation that we could not properly prevent our plan before an arbitration panel in New York for reasons that I've already mentioned. And this Court has had occasion to point out very distinctly the difference in the substantive rights of the parties that may result from proceeding by arbitration rather in the court of law and that was done in the case of Barnhart versus Polygraphic Company in hundredth law edition when I use it refer to 350 U.S. that is the recent decision. They rendered it by arbitration, whatever its merits or shortcomings, it substantially affects the cause of action, the nature of the tribunal where a suit is tried is a -- is an important part of the parcel of rights behind the cause of action. Change from a court of law to an arbitration panel may make a radical difference and ultimate results. And in no point in my reading further from that that's in the brief but I wanted to invite the Court's attention this time to the fact there is such a radical difference in the substantive rights in the final outcome between whether you travel by a court suit or by arbitration. And then they ask the court to consider the language of the Miller Act itself when we are talking about the background of it and the Heard Act in its deficiencies permitting people to be delayed who were entitled to their money and the fact that Congress intended to correct that deficiency by enactment of the Miller Act, and then that they put into it language that won't be found in any other statute. And I think it's significant that in this case, in the brief of respondent just as in the Circuit Court opinion, they dwell at length doing that part of the Miller Act which says that every suit shall be brought in the United States District Court of the district in which work were to be performed and not elsewhere, but the brief of respondent doesn't text these words which to me are unequivocal. It's set out that they keep me stay because they say if a man had -- the act itself says every person, and we're talking about laborers, subcontractor, materialmen who is furnished labor and material and who hadn't been paid in 90 days shall have the right to sue on such payment bond for the amount or the balance they have unpaid at the time of the institution [Inaudible] and to prosecute said action to final execution in judgment for the sum or sums just and due to him. Now if Congress had every intended that you had a right to sue but after [Inaudible] suit, you had to set it aside and let it be stayed while you ran off up to New York and arbitrate, if it eventuated in search result then those words would have been put in there, they would have stop by saying, “Shall have the right sue”.
Byron R. White: But the word might sometime become a part of the judgment of the court, wouldn't it?
George C. Grant: It might, Your Honor. And they could have accomplished that result by simply saying he shall have the right to sue. But to evidence the fact that that suit was to go forward and not to be sidetracked to stop. They added the words, “And prosecute set action to final execution of the judgment.” And prosecute means to carry on, it means the exact opposite of stay. To stay a suit means wait a while as I use to say in the country stay means wait and prosecute means carry on or get up as we said to amicus. They're the exact opposite. You can't prosecute it to a final execution excuse in judgment if it stayed and those words were deliberately inserted by Congress. Because in not any of act, they weren't in Heard Act, they would try to overcome difficulties and they put this words which we must say Congress intended to have a meaning.
Byron R. White: Well is this just non-waivable provision in your view?
George C. Grant: None, what?
Byron R. White: Non-waivable provision.
George C. Grant: Yes. That -- that's my exact point, that a man can't waive those. And we cite in the brief a number of cases where this Court has held and where a new right is created by Congress in the public interest, in those to private right. That that private right cannot be waived where to do so would thwart the purpose of Congress. And it's our contention that Congress intended that people be paid who do work on Government contracts. And that they not be put off, so that they'll have financial pressure applied and have to settle for less but that they be paid promptly. That's a provision of the bond that they would be paid promptly and they provide this solvent surety in order that they won't be insolvency to confront them.
Potter Stewart: Generally speaking, a lawsuit in the District Court would give you prompter relief and arbitration would?
George C. Grant: Yes, sir.
Potter Stewart: Do you?
George C. Grant: Because we, we have alleged that we can't prevent these issues before an arbitration panel. And this Court has pointed out that arbitrators are not in conversant with the law. They wouldn't know what to do with this allegation of fraud we've got. If it was a simple question of the term that whether the old 490,000 or 472,000 an arbitrator might decide, but an arbitration panel could not determine and I say this question as to whether the defendant, prime contractor acting with such fraud in entering into a contract, he had no intention of performing as to entitle as to rescind that contract. That's a fairly complicated legal issue that I say arbitration --
Potter Stewart: What kind of an arbitration panel does the agreement provide for?
George C. Grant: It provides that it be done before -- in accordance with the practice of the Supreme Court of New York, it's on page 42 of the record, the provision of the contract with respect that. Any controversy or claim arising out of or relating to this agreement or the briefs thereof and I point out that it doesn't have to -- you don't have to have any dispute, you just have to have a claim, say they owe you some money. Provision for the termination of which not made elsewhere in this agreement, shall be settled by arbitration in the Borough of Manhattan City in the State of New York in accordance with the Civil Practice Act in the State of New York and then they go on to provide another in the event that will work some other kind of arbitration by the American Arbitration Association. In subparagraph (c) they purport to provide that either party can bring in other parties. Now whether they try to incorporate in this, what is the equivalent of a third party plaintiff in defendant proceeding in the civil procedure of the federal courts.
William J. Brennan, Jr.: [Inaudible]
George C. Grant: Some of them do have that kind.
William J. Brennan, Jr.: [Inaudible] that this provision for trial in the District Court under the Miller Act is not waivable. Is there anything in the Miller Act in the way of a provision to comparable of those provisions that much?
George C. Grant: There is not a provision specifically prohibiting waiver of the rights.
William J. Brennan, Jr.: You don't attach any significance to that on the question whether this right is waivable?
George C. Grant: I don't for two reasons if I may answer that way, Mr. Justice Brennan. First, the language that they shall have the right to prosecute it, to final action and judgment is so clear to me that it can't be stopped, that it's opposite of being stayed that it weren't necessary to put that in. But secondly, under the decision of this Court in Brooklyn Savings Bank versus O'Neil, where the same argument was made with respect of the Fair Labors Standards Act, that these other acts had prohibitions against waiving different things. And if this one didn't and this Court says absence of such provisions has not prevented the Court from invalidating waiver where the legislative policy would be brought in by permitting such contracts. The decision is to the case is based on the legislative policy behind the enactment. And that were said in answer to an argument, that this Fair Labor Standards Act did not contain this prohibition against waiver that was in these other acts to which Your Honor referred. But the Court answered it by saying if the legislative policy is clear and would be voided by the kind of waiver that the parties have attempted to agree to then we just won't permit it. If it violates, it thwarts the purpose of Congress and that's our contention here. It's two-fold. It's so clear in the Miller Act that they didn't need to say it. Certainly if you can develop a policy with that respect to some prohibition, it doesn't have to be in there and that this Court has said so in that case.
Hugo L. Black: Was there such a provision in the Wage and Hour Act?
George C. Grant: There was not in this Fair Labor Standards Act --
Hugo L. Black: In the Fair Labor Standards Act?
George C. Grant: -- according to that decision. In that case it was argued that Congress did not intend for such a waive of rights to be void because it had in other acts specifically provided, that waive of rights there granted would be void but had not so provided in this Act.
Hugo L. Black: What was held?
George C. Grant: And in rejecting this contention this Court said, “Absence of such provision however has not prevented the Court from invalidating waivers, where the legislative policy would be thwarted by permitting such contracts.” The decision in the instant case is based on the legislative policy behind this enactment and there the waiver was signed after all rights had accrued, which to my mind is a tremendous difference between waiving all your rights in advance under the Fair Labor Standards Act there dealt with in that case. The time had been worked for which the man should have been paid more money and over time. And they had paid him all of that and at that time had got him to agree to waive the overtime provisions and so forth. And the court said even though the rights had accrued, he couldn't waive them even though the statute doesn't say you can't waive them. But it is for the purpose of the Act, it would violate the policy that Congress had in mind if you were permitted to waive.
Hugo L. Black: Is you argument on this point that this in short, and I want to see if I understand it, that the Miller Act was passed in order to solicitude, to take care of the people who supplied work and material in construction work and things of that kind that it expressly gave them the right to file a suit in the courts of law and that if you apply the Arbitration Act so as to defy them of that right to file a suit as far away at least at the City of New York and South Georgia that it will impose various on the, on the right that Congress intended to give the workers and the contractors by the Miller Act? Is that the argument you're making?
George C. Grant: Yes, that's the argument I'm making, except that I'm emphasizing or undertaking to do so that Congress didn't stop with just giving them the right to sue, but that they specifically said they shall have the right to prosecute that action to final execution and judgment, which to my mind means they had in mind the provisions of arbitration law which was passed ten years before then and saying that this suit is not one to be stayed. It's to be prosecuted to final execution and judgment that that's the only difference I make between Your Honor's statement of what I am trying to argue and the way Your Honor stated.
Arthur J. Goldberg: [Inaudible]
George C. Grant: Yes, it does.
Arthur J. Goldberg: [Inaudible]
George C. Grant: Well if were applied though, Your Honor our suit would sit down in the District Court in Macon instead of being prompt to tried, it was set and we go off to New York and I don't know how long it would take to resolve all these issues there and then get it reduced to an award and come back to the District Court in Macon, Georgia and ask them for a judgment based on this award that was obtained. And if we succeeded before the arbitration panel in establishing our contention that the whole contract was fraudulent and then therefore void then the arbitration panel would have to stop at making that finding then we come back to the District Court and try the whole case over.
Arthur J. Goldberg: [Inaudible]
George C. Grant: Well because of my contention that an arbitration panel is not instructed in the law. They don't have instructions on the law. There's no judge to tell them what the law is with respect to a particular set of facts. And that's been pointed out by the decisions of this Court, that that makes the substantive difference between the rights of parties proceeding in a court and proceeding before an arbitration panel. They might decide that [Inaudible] or not. There's no judge there to tell them that if there this certain prompt doesn't the contract is that to me. They are layman, they're not learned in the law and there's no way to make that point properly speaking to an Arbitration Board is what I am contending.
Arthur J. Goldberg: [Inaudible]
George C. Grant: Well in that view I'm adopting the language of this Court, pointing out that distinct. I think wherever it's important that the law be applied, complicated legal issues be determined as opposed to simple fact issues that you do have that difficulty in an arbitration.
Hugo L. Black: One of the purposes of the Miller Act, wasn't it, was to make it easy to employees with work contracted with them by contract easily going to court and enforce their claim?
George C. Grant: That's been repeatedly pointed by the decisions of this Court and of the Circuit Courts. That was purpose of it to make it easier, to overcome these delays that result under the Heard Act where --
Hugo L. Black: [Inaudible] that thing that they have to go to New York or to London and arbitrations are required would put pretty big burden on people?
George C. Grant: Yes.
Hugo L. Black: [Inaudible] prior of the trial at the place where the thing incurred.
George C. Grant: That's exactly how our contention, may it please the Court. And there -- if I can quickly name these fats that would be result from permitting arbitrations to have a suit, first place the surety is not bound by the arbitration, he's not a party to it. You might participate in an arbitration to get an award and the surety that won't pay it then you got to sue in the District Court, still nevertheless the surety can litigate the same issues all over again. And yet if you lose before the arbitration panel, you are concluded and you got no claim left against the surety, that's one important thing -- distinction. The second is that there's a time limit in the Miller Act of one year from the last days you furnish material or labor within which your suit in the District Court must be brought --
Potter Stewart: Just going back, going back to your first point, why couldn't the surety be a part to the arbitration under the agreement that you make?
George C. Grant: He is not a part of the contract.
Potter Stewart: It would be agreement provides that other parties can be brought into the arbitration?
George C. Grant: Yes sir, but I don't -- I don't see how that could possibly be enforced as against another party who was not for it.
Potter Stewart: Certainly party or the party affected the surety I'm talking about. However if that's --
George C. Grant: Well I mean this is in New York and I don't know if that surety is up there, that New York could have got a jurisdiction of that surety. And certainly he and I can agree that a New York court got jurisdiction to somebody else, who is not up there, I mean who is not a part of that contract.
Arthur J. Goldberg: The point there is that the surety bond, they have no such provision?
George C. Grant: The surety bond?
Arthur J. Goldberg: They have no provision for arbitration?
George C. Grant: It's required to have the provision set out by the statute, if it please the Court. And there is even a regulations setting out the very wedding of a bond, running to the United States of America. I mentioned there's a time limit within which you must bring a suit to the District Court, that's one year. And a man must bring a suit even if you say it can be stayed for arbitration because his time would run out while he's off somewhere arbitrating. Therefore, he's got to go to New York. He's got to hire two sets of lawyer, one in Macon, Georgia and some more in New York to handle the arbitration provision. I have mentioned that if this were valid the prime contractor could require every laborer to sign the similar agreement and could require his subcontractor to get a similar agreement from everyone, his laborers and materialmen. And that the surety could impose as a requirement for his writing the bond that the prime contract to punish him such agreement from all the subs and all materialmen of off's and so forth. Finally, this is a suit by the United States. It's not a suit just by motive. It was decided under the Heard Act which preceded this. That the United States itself is so much interested in the preservation and protection of the rights granted by the statute that it is not just a nominal, but a real point to such a suit brought in the name of the United States for the use of the materialmen. That was held in the United States Fidelity and Guaranty Company versus United States of America and I'm sorry this case is not on my brief in 204 U.S. 349 where this Court pointed out the United States is not here nearly no -- nominal or formal party. Although this was a suit on the Heard Act just like this. It has the legal right. It was a principle party to the contract and in view of the words of the statute maybe said to have an interest in the performance of all of its provisions. It maybe that the interest of the Government has involved in the construction of public works will be [Inaudible] if contracts to this for such works are able to obtain materials and supplies with certainty and prompt, to that end Congress may have been that important to assure those who furnish such material or supplies that the Government would exert its power directly for their protection. It may well have thought that the Government was under some obligation to guard the interest of those whose labor and materials would go into a public building. That same thing applicable to the Heard Act is even more applicable to the Miller Act because this Court has said the reason for the Miller Act was to remove some of these procedural difficulties and to make it easier for unpaid laborers and materialmen to realize the benefit of this bond. One of the Circuit Courts has characterized a bond on which you can't sue as being an empty gesture and a [Inaudible] carried out by the contractor in the surety of public expense and that certainly would be true as to the bond here. If we can't sue the surety but must go up to New York and engage in an arbitration fight with the prime. I would like to reserve what time I have for rebuttal.
Earl Warren: You may. Mr. Edenfield?
Newell Edenfield: Mr. Chief Justice, members of the Court. In undertaking to prepare myself for this argument, I think I played a little guessing game that I am sure that have done before me, tried to guess what question it was that caused certiorari to be granted in this case. I am still not at all sure, so I can only address myself if the Court please to the matters which have been made by opposing counsel in their brief and to such questions that may have been asked while he was addressing the Court. Several things --
Hugo L. Black: May I say this that in order to – we will probably not finish this afternoon and before you have finished, I'd like you to consider a question of jurisdiction raised by Section 4 of the Arbitration Act, which as I read it, gives no court jurisdiction to import arbitration except in the district that a suit can be filed and where the arbitration has to take place.
Newell Edenfield: May it please the Court there is one federal case and I don't believe it came from this Court, where that question was raised as concerns the question whether or not the enforcement would take place in New York, where the arbitration took place or in a District Court where the suit was filed. And it was sort of equivocal on it but I understood the holding to be that in a proper case notwithstanding that they could enforce it in whether -- back in Macon, Georgia.
Hugo L. Black: But I was, I was referring not to any case but to the Section itself which I may say at this time as I read it would limit the right to enforce an arbitration agreement in Georgia to the district in which the suit could be filed in the District Court and it could only enforce an arbitration in that district and not in New York by any part for arbitration.
Newell Edenfield: I thought that this would be the proper way it would be handled. That the suit in the District Court which is brought in the proper district pursuant to the Miller Act would be stayed as the Arbitration Act provides pending arbitration. Once arbitration had taken place, this -- the award will then come back to the District Court in Macon to be enforced which --
Hugo L. Black: [Inaudible] the one to call your attention --
Newell Edenfield: Alright.
Hugo L. Black: So if you decide to discuss it, you'd have ample opportunity to do so because to me it is important jurisdictional point in the case.
Newell Edenfield: I'll try to ask comment but more.
Byron R. White: [Inaudible]
Hugo L. Black: No, that is not my question. My question is whether or not Section 4 provides where the suit can be filed to enforce the arbitration by the only place that can be enforced and gives that court jurisdiction only to require arbitration within that judicial district.
Newell Edenfield: Your Honor, the arbitration division in this contract has brought enough to prevent for mid arbitration anyway.
Hugo L. Black: I understand about the contract. I'm talking about the statute, Section 4 of the Arbitration Act.
Newell Edenfield: Well if it can be arbitrated anywhere if the Court please, I see no obstacle to be enforced in the Middle District of Georgia.
Hugo L. Black: Well that, that -- you still do not get the question I pose which is, I'd like you to have so you could discuss it in the morning. As I read the Arbitration Act, you cannot make a valid contract to arbitrate under it which will be enforceable in a court, except in the district --
Newell Edenfield: Oh, you mean the entering --
Hugo L. Black: [Inaudible] and it has to take place and that is the arbitration.
Newell Edenfield: Alright sir, I'll discuss it tomorrow. But I may go on to some of the question raised here this afternoon. The question was raised whether or not the stand of the fraud alleged in this contract and whether or not there was any over reaching of the parties in certain arbitration provision. The only fraud claimed in that connection is that the contractor maliciously inserted an arbitration provision.
William O. Douglas: You just say action for a re-seizure in the contract?
Newell Edenfield: Yes, this is under an action for a seizure. I'll discuss that, that was one of the question I asked is what I mean at this time. Mr. Justice Black also suggested that there might be an impossibility of requiring someone to go beyond the jurisdiction of the state for the purpose of arbitration. That case -- that question came up in the Second Circuit if the Court please, in the case of Shanferoke Coal Company versus West Chester Service Corporation. It was decided by just Judge Learned Hand that you could require to arbitrate although it required going beyond the jurisdiction of the court and this Court had found it unanimously, if the Court please in the decision by Justice Brandeis. Both of those cases are cited in our brief. Now as far as the question --
Hugo L. Black: [Inaudible] to go to London, was it?
Newell Edenfield: No, sir. But they said somewhere, Your Honor.
Hugo L. Black: That's right.
Newell Edenfield: Under the Arbitration Act.
Hugo L. Black: That's correct.
Newell Edenfield: Yes.
Hugo L. Black: And it's been quite a dispute over among the courts.
Newell Edenfield: There has, yes sir and both of those of course were my maritime transactions.
Arthur J. Goldberg: [Inaudible]
Newell Edenfield: The two that I referred to in the Second Circuit Shanferoke Coal, S-H-A-N-F-E-R-O-K-E Coal Company versus Westchester Service Corporation.
Arthur J. Goldberg: [Inaudible]
Newell Edenfield: It was. The same case was unanimously affirmed here it --
William J. Brennan, Jr.: In the brief?
Newell Edenfield: Yes, it's in the brief. Now let me say this about it in explanation. It was decided prior to Erie versus Tompkins and later in Bernhardt versus Polygraphic, this Court later held that where a diversity case was involved that distinguished from a federal question that arbitration was so substantive that it would have to be governed by a state law, but whether there is a federal question involved, we take the position that Shanferoke is a full based decision of this Court which is still in effect. And in the Circuit Court that Judge Hand held that they would require arbitration even though it would require them to go beyond the jurisdiction on the court. Now as far as whether the transaction here involved was in commerce, of course the Fifth Circuit decided that in our favor and decided the reasons for it not only were the parties here from different states themselves these were the improvements, physical improvements to instrumentalities which were already in commerce, namely two Air Force Bases. These were addition to existing Air Force Bases. Personnel were used and brought across state lines. A subcontractor came from across state lines. Material was brought across state line and in that connection, I might say that the instance in which Mr. Justice Goldberg got after our clients in another context, they were doing precisely the same thing at another Air Force Base and were held to be in commerce. Now at that point, Justice Black made some remarks about the language of the commerce that Arbitration Act being different. I might say that it may as different from the Fair Labor Standards Act but it is in the language if the Court please of the Constitution, Article 1 Section 8 Clause 3.
Hugo L. Black: Involving commerce?
Newell Edenfield: Involving transactions --
Hugo L. Black: I think it says involving commerce.
Newell Edenfield: Yes. Now as to the question, Judge Black raised about the Davis-Bacon Act, it is incorporated in this contract at the record at page 46.
Arthur J. Goldberg: [Inaudible]
Newell Edenfield: Yes, sir.
Arthur J. Goldberg: [Inaudible]
Newell Edenfield: Yes, sir.
Arthur J. Goldberg: [Inaudible] in a District Court. The question I would like to ask you is this [Inaudible] in the Federal District Court [Inaudible] to the New York state court --
Newell Edenfield: Yes, sir.
Arthur J. Goldberg: That you were [Inaudible] arbitration under the New York law. [Inaudible] if that is so doesn't that mean [Inaudible]
Newell Edenfield: Mr. Justice Goldberg, as I understood to you say the first three word of that section are, a person agreed by a failure to arbitrate, is that the way it begins?
Arthur J. Goldberg: Absolutely.
Newell Edenfield: If that is correct then, Your Honor, you see they brought a suit against us in District Court, we asked for a stay pending our arbitration. So we have the matter before the District Court.
Arthur J. Goldberg: [Inaudible]
Newell Edenfield: Yes, sir.
Arthur J. Goldberg: [Inaudible] whether you have a right under [Inaudible]
Newell Edenfield: I can say this, if the Court please as Justice Black has mentioned some of them have been sent to London. There are three physical presences in Circuit Courts where Miller Act cases have been sent elsewhere to be arbitrated. And --
Arthur J. Goldberg: [Inaudible]
Newell Edenfield: No, sir. I have to admit there is not.
Byron R. White: [Inaudible]
Newell Edenfield: Pending arbitration, yes sir.
Byron R. White: [Inaudible]
Newell Edenfield: You mean to compel and to arbitrate? No, sir that kind hadn't refused to arbitrate.
Byron R. White: [Inaudible]
Newell Edenfield: No, sir.
Byron R. White: [Inaudible]
Newell Edenfield: We got into court before we could. They have never been --
Byron R. White: [Inaudible]
Newell Edenfield: Yes, sir.
Hugo L. Black: And that the New York order, I mean the Court of Appeals Fifth Circuit has ordered them to go to New York pursuant to a suit you have up there to arbitrate?
Newell Edenfield: Yes. Now let me say this, Mr. Justice Black, what we did up there for going back to paragraph four or second quote, we were not at that time aggrieved by a failure to arbitrate so as to require us to go into the District Court. There had been no refusal to arbitrate. The dispute came up and at then though refuse to arbitrate, we sought to bring -- to start arbitration, not knowing whether there was going to be a dispute or whether we will be going to be aggrieved or not.
Hugo L. Black: You filed a lawsuit in New York against the people in Georgia in that service by constructing note?
Newell Edenfield: That's correct, sir. The next thing we know, we went to District Court in the Middle District of Georgia.